TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00151-CR


                                  Ramon Saldana, Appellant

                                              v.

                                The State of Texas, Appellee



               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-16-200215, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Ramon Saldana has filed a motion to dismiss his appeal. The motion is

signed by both Saldana and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                           __________________________________________
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed on Appellant’s Motion

Filed: October 24, 2017

Do Not Publish